DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/28/2021 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
Claim Objections
Claims 11-23 are objected to because of the following informalities:  

Claim 11 recites “the laser beam of the opening” in line 7, should read “a laser beam of the opening”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conductive element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, 11-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura JPH 11314187A in view of Bjelajac US 20190366483.

	Nakamura teaches:
	1. An apparatus (fig.2, the processing head 1) to connect a nozzle (fig.2, 25; nozzle) to a laser cutting head (fig.2, processing head body 3 and flange 5), the head having a sensor assembly (fig.2, sensor head 9 comprise inner nozzle nut holder 13, outer nozzle nut holder 17, an inner jacket 41, cable 29) 
	a conductive adapter (fig.2, a nozzle nut 23; page. 3, para.0032; The nozzle nut 23 serves as a screw partner of the inner nozzle 25 and serves as a center electrode and a cable 29 is connected to the nozzle nut 23 as conductive adapter) having first (fig.2, the portion of nozzle nut 23 connects to inner nozzle nut holder 13 as first end) and second ends (fig.2, screw portion 27 at lower portion of nuzzle nut 23 as second end) and having a first passage for communicating with the laser process from the opening (fig.2, central opening of nozzle nut 23 has laser beam through from sensor head 9 to the nozzle 25), the first end being affixable to the sensor assembly (page.2, para.0032; A nozzle nut 23 is fixed to the lower portion of the inner nozzle nut holder 13 as first end), the second end being affixable to the nozzle (page.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23 as second end), the conductive adapter (fig.2, the nozzle nut 23) having a collar disposed thereabout (fig.2, outer nozzle 47 as collar disposed thereabout to nozzle nut 23), the collar defining one or more second passages therethrough (fig.2, gap 49 as second passages); and 
	a cover (fig.2, cover 61) being configured to position between the head (fig.2, processing head body 3 and flange 5) and the collar (fig.2, the outer nozzle 47) and being configured to enclose a space (see figure 2 below where the examiner labeled originally not labeled space) communicating the purge gas (page.3, para.0034; cooling gas) from the orifice (see figure 2 below where the examiner labeled originally not labeled orifice) to the one or more second passages of the collar (fig.2, page.3, para.0034; gas from orifice (annotated) to the gap (second passages) 49).

2. The apparatus of claim 1, wherein the second end defines a receptacle into which the nozzle is affixable (page.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23, and the inner nozzle 25 is screwed and fixed to the screw portion 27).

3. The apparatus of claim 2, wherein the receptacle comprises internal threading configured to thread with the nozzle (page.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23, and the inner nozzle 25 is screwed and fixed to the screw portion 27).

4. The apparatus of claim 1, wherein the first end of the conductive adapter (fig.2, the portion of nozzle nut 23 connects to inner nozzle nut holder13 as first end) .

7. The apparatus of claim 1, wherein the cover (fig.2, cover 61) comprises one or more cones (fig.2, cover 61 comprise one cone) having a large circumferential edge configured to engage the sensor assembly (see figure 2 below where the examiner labeled originally not labeled large circumferential edge; the large circumferential edge engages to sensor head 9) and having a small circumferential edge configured to engage the collar of the conductive adapter (see figure 2 below where the examiner labeled originally not labeled small circumferential edge; the small circumferential edge engages the outer nozzle(collar) 47).

8. The apparatus of claim 7, wherein the one or more cones comprises a cap and a girdle (see figure 1 below where the examiner labeled originally not labeled cap and girdle).

9. The apparatus of claim 1, wherein one or more exits of the one or more second passages of the collar are disposed directly adjacent the nozzle (page.4, para.0045; fig.2, spray hole 47H as exit of gap (second passage) 49 is disposed directly adjacent the nozzle 25).

Nakamura annotated (fig.1):

    PNG
    media_image1.png
    937
    1033
    media_image1.png
    Greyscale

Nakamura annotated (fig.2):

    PNG
    media_image2.png
    996
    839
    media_image2.png
    Greyscale


11. A laser cutting head (fig.2, processing head body 3 and flange 5) using a nozzle (fig.2, 25; nozzle) to deliver a laser process (fig.2, laser LB), the head comprising: 
	a housing (fig.2, processing head body 3 as housing) having a sensor assembly (fig.2, sensor head 9 comprise inner nozzle nut holder 13, outer nozzle nut holder 17, an inner jacket 41, cable 29) for , an opening for communicating the laser process (fig.2, laser beam(LB) through an opening at the axial center of the inner nozzle nut holder 13), and an orifice (see figure 2 below where the examiner labeled originally not labeled orifice) for communicating a purge gas (fig.2, a coolant passage 45 has coolant gas; page. 3, para.0034); 
	a conductive adapter (fig.2, a nozzle nut 23; page. 3, para.0032; The nozzle nut 23 serves as a screw partner of the inner nozzle 25 and serves as a center electrode and a cable 29 is connected to the nozzle nut 23 as conductive element) having first (fig.2, the portion of nozzle nut 23 connects to inner nozzle nut holder13 as first end) and second ends (fig.2, screw portion 27 at lower portion of nuzzle nut 23 as second end) and having a first passage for communicating with the laser beam of the opening (fig.2, central opening of nozzle nut 23 has laser beam through from sensor head 9 to the nozzle 25), the first end affixed to the sensor assembly (page.2, para.0032; A nozzle nut 23 is fixed to the lower portion of the inner nozzle nut holder 13 as first end), the second end affixed to the nozzle (pag.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23 as second end), the conductive adapter (fig.2, the nozzle nut 23) having a collar disposed thereabout (fig.2, outer nozzle 47 as collar disposed thereabout to nozzle nut 23), the collar defining one or more second passages therethrough (fig.2, gap 49 as second passages); and 
	a cover (cover 61) disposed between the end of the housing (fig.2, processing head body 3 and flange 5) and the collar (fig.2, the outer nozzle 47) and enclosing a space (see figure 2 below where the examiner labeled originally not labeled space) communicating the purge gas (page.3, para.0034; cooling gas) from the orifice (see figure 2 below where the examiner labeled originally not labeled orifice) to the one or more flow passages of the collar (fig.2, page.3, para.0034; gas from orifice (annotated) to the gap (second passages) 49).

12. The head of claim 11, wherein the sensor assembly (fig.2, inner nozzle nut holder 13, outer nozzle nut holder 17, an inner jacket 41) comprises: a  body (fig,2, an inner jacket 41 is made of insulate material) having the opening for the laser process (fig.2, laser beam(LB) through an opening at the axial center of the inner nozzle nut holder 13); and a  holder (fig.2, inner nozzle nut holder 13, outer nozzle nut holder 17) disposed in the opening (fig.2, an opening at the axial center of the inner nozzle nut holder 13) of the  body (fig,2, an inner jacket 41 is made of insulate material).

13. The head of claim 12, wherein the sensor assembly (fig.2, inner nozzle nut holder 13, outer nozzle nut holder 17, an inner jacket 41) comprises 

14. The head of claim 12, wherein the first end of the conductive adapter (fig.2, the portion of nozzle nut 23 connects to inner nozzle nut holder13 as first end) comprises

15. The head of claim 11, wherein the opening (fig.2, laser beam(LB) through an opening at the axial center of the inner nozzle nut holder 13) is configured to communicate a laser beam and a process gas for the laser process (fig.3; page.3, para.0031; a conical weight for passing a laser beam LB as a heat cutting beam and a processing auxiliary gas (assist gas) at the axial center of the inner nozzle nut holder 13).

16. The head of claim 11, wherein the second end of the conductive adapter defines a receptacle into which the nozzle is affixed (pag.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23, and the inner nozzle 25 is screwed and fixed to the screw portion 27).

17. The head of claim 16, wherein the receptacle comprises internal threading configured to thread with the nozzle (pag.2, para.0032; a screw portion 27 is formed inside the lower portion of the nozzle nut 23, and the inner nozzle 25 is screwed and fixed to the screw portion 27).

20. The head of claim 11, wherein the cover comprises a cone (fig.2, cover 61 comprise a cone) having a large circumferential edge configured to engage the sensor assembly (see figure 2 below where the examiner labeled originally not labeled large circumferential edge; the large circumferential edge engages to sensor head 9) and having a small circumferential edge configured to engage the collar of the conductive adapter (see figure 2 below where the examiner labeled originally not labeled small circumferential edge; the small circumferential edge engages the outer nozzle(collar) 47).

21. The head of claim 11, wherein one or more exits of the one or more flow passages of the collar are disposed adjacent the nozzle (page.4, para.0045; fig.2, spray hole 47H as exit of gap(second passages) 49 is disposed directly adjacent the nozzle 25).

22. The head of claim 11, wherein the sensor assembly (fig.1, sensor head 9) comprises a conical cap (fig.2, electrode 11 as conical cap) having a large circumferential end (see figure 1 below where the examiner labeled originally not labeled large circumferential end) attached to the end of the housing (fig.1, the large circumferential end (annotated) attached to processing head body 3 (housing) via the flange 5 as end of the housing) and having a small circumferential end (see figure 1 below where the examiner labeled originally not labeled small circumferential end) defining an annular gap about the  body as the orifice (see figure 1 below where the examiner labeled originally not labeled annular gap; the annular gap (annotated) about inner jacket 41 is made of insulating material); and wherein a circumference the collar of the conductive adapter (see figure 1 below where the examiner labeled originally not labeled circumference the collar) lies within a conical angle (see figure 1 below where the examiner labeled originally not labeled conical angle) extending from a first circumference toward a tip of the nozzle (see figure 1 below where the examiner labeled originally not labeled first circumference) and the large circumferential end of the conical cap (see figure 1 below where the examiner labeled originally not labeled large circumferential end).

Nakamura annotated (fig.1):

    PNG
    media_image1.png
    937
    1033
    media_image1.png
    Greyscale





Nakamura annotated (fig.2):

    PNG
    media_image2.png
    996
    839
    media_image2.png
    Greyscale


	However, Nakamura teaches the invention as discussed above, but is silent on capacitive sensing (claim 1 and claim 11), conductive adapter external threading configured to thread with the conductive element (claim 4 and claim 14), ceramic body and conductive holder (claim 12), conductive grounding shield disposed about the ceramic body (claim 13), ceramic body (claim 22).
	
	Bjelajac teaches:
	Regarding claim 1, the head having a sensor assembly (see Shin head and sensor assembly discussed above) for capacitive sensing (page.1,para.0003; a sensor for controlling the cutting process are provided as a component of the laser cutting apparatus; page.1, para.0005, one typical system for monitoring (and controlling) the gap is based upon the measurement of a capacitance between the nozzle tip and the workpiece (with the air gap between the two serving as the dielectric for the capacitor).

	Reading claim 11, a housing having a sensor assembly (see Shin head and sensor assembly discussed above) for capacitive sensing (page.1,para.0003; a sensor for controlling the cutting process are provided as a component of the laser cutting apparatus; page.1, para.0005, one typical system for monitoring (and controlling) the gap is based upon the measurement of a capacitance between the nozzle tip and the workpiece (with the air gap between the two serving as the dielectric for the capacitor).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura by using a sensor assembly for capacitive sensing as taught by Bjelajac in order to adjust, control, and monitor the gap between the tip of the nozzle and the workpiece surface (page.1, para.0005).  

	Bjelajac further teaches:
	Regarding claim 4, external threading configured to thread with the conductive element (page.3, para.30; the threaded nozzle component as external threading of conductive adapter will later be inserted within a conductive threaded holder 28; fig.2; the conductive threaded holder 28 has inner thread; therefore the nozzle component as external threading of conductive adapter has to have external threading).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura by using a conductive threaded holder and the threaded nozzle component as taught by Bjelajac in order to fix the threaded nozzle to the laser head via the conductive threaded holder that prevent loose during laser head movement may cause damage or gas leakage; thread connection also provides an easy way to replace or change the nozzle component.

	Bjelajac further teaches:
	Regarding claim 12, a ceramic body (fig.2, ceramic body 22, page.3, para.0027) having the opening for the laser process; and a conductive holder (fig.2, a conductive threaded holder 28; page.3, para.0028) disposed in the opening of the ceramic body (fig.2, ceramic body 22).

	Regarding claim 22, the ceramic body (fig.2, ceramic body 22).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use ceramic and conductive material for the body and holder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

	Bjelajac further teaches:
	Regarding claim 13, a conductive grounding shield (fig.2, outer cylindrical shield 30 (also conductive); page.3, Para.0028) disposed about the ceramic body (fig.2, ceramic body 22), the conductive adapter and the conductive grounded shield connected in electrical communication with a voltage differential (fig.2, socket connector 32 has two conductive wire (24,26) respectively connect to conductive holder 28 and cylindrical shied 30; therefore, they are in electrical communication with a voltage differential).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura by using cylindrical shied as taught by Bjelajac in order to electrically energizing a cutting nozzle of a laser cutting head to enable capacitive gap measurements (page.2, para.0015); therefore, the threaded cutting nozzle engaged with threaded holder can communication with conductive grounded shield with the voltage differential since one wire connected to threaded holder and another wire connected to grounded shield. 

	Bjelajac further teaches:
	Regarding claim 14, external threading configured to thread with the conductive holder (page.3, para.30; the threaded nozzle component as external threading of conductive adapter will later be inserted within a conductive threaded holder 28; fig.2; the conductive threaded holder has inner thread; therefore the nozzle component as external threading of conductive adapter has to have external threading).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura by using a conductive threaded holder and the threaded nozzle component as taught by Bjelajac in order to fix the threaded nozzle to the laser head via the conductive threaded holder that prevent loose during laser head movement may cause damage or gas leakage; thread connection also provides an easy way to replace or change the nozzle component. 

 Claim(s) 5,18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura JPH 11314187A in view of in view of Bjelajac US 20190366483 as applied to claims 1, 11 above, and further in view of Yamaguchi US 5393952.

Nakamura in view of Bjelajac teaches the invention as discussed above, but is silent on the material of cover (claims 5 and 18).

	Yamaguchi teaches:
	5. The apparatus of claim 1, wherein the cover is composed of plastic, metal, or ceramic (fig.4, col.5, line 36-37; the base end portion 19 constituting the nozzle protection cap 5b is formed of a metal material). 

	18. The head of claim 11, wherein the cover is composed of plastic, metal, or ceramic (fig.4, col.5, line 36-37; the base end portion 19 constituting the nozzle protection cap 5b is formed of a metal material).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura in view of Bjelajac by using metal cover as taught by Yamaguchi in order to increase mechanical strength (col.5, line 39-40); the metal also provides heat conductivity is able to diffuse heat and avoid fuse cause by heat.

	Claim(s) 6,10,19,23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura JPH 11314187A in view of Bjelajac US 20190366483 as applied to claims 1, 11 above, and further in view of Günther US 20200314993.

Nakamura in view of Bjelajac teaches the invention as discussed above, but is silent on a gasket seal (claims 6 and 19) and the cover is replaceable (claims 10 and 23).
	
	Günther teaches:
	6. The apparatus of claim 1, wherein the conductive adapter (see Nakamura nozzle nut 23 discussed above) comprises a gasket seal (see figure 16 below where the examiner labeled originally not labeled gasket seal) disposed about the collar (see Nakamura outer nozzle 47 discussed above) and configured to sealably engage a lip of the cover (see figure 16 below where the examiner labeled originally not labeled lip of the cover; examiner note: fig. 16, gas GS all the way through a space to the inner space 61, the gasket (annotated) can perform sealably engage between nozzle protection cap bracket 55 (cover) and protection cap 6 (collar)).

	19. The head of claim 11, wherein the conductive adapter comprises a gasket seal (see figure 16 below where the examiner labeled originally not labeled gasket seal) disposed about the collar and sealably engaging the cover (see figure 16 below where the examiner labeled originally not labeled lip of the cover; examiner note: fig. 16, gas GS all the way through a space to the inner space 61, the gasket (annotated) can perform sealably engage between nozzle protection cap bracket 55 (cover) and protection cap 6 (collar)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura in view of Bjelajac by using gasket as taught by Günther in order to prevent gas leakage from the connection between nozzle protection cap bracket(55) and nozzle protection cap(6); examiner note:  nozzle protection cap bracket is equivalent to the cover 6 as taught by Nakamura; nozzle protection cap is equivalent to the outer nozzle(collar) as taught by Nakamura.

Günther further teaches:
	10. The apparatus of claim 1, wherein the cover is replaceable (page,1; para.0003; the nozzle protection cap bracket (cover) can easily be changed by an operator and are therefore referred to as wearing parts).

	23. The head of claim 11, wherein the cover is replaceable (page,1; para.0003; the nozzle protection cap bracket(cover) can easily be changed by an operator and are therefore referred to as wearing parts).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nakamura in view of Bjelajac by using replaceable protection cap bracket as taught by Günther in order to reduce the cost required for processing since only the cover member is replaced, so that the replacement parts associated with the damage can be minimized. 








Günther annotated (fig.16):


    PNG
    media_image3.png
    714
    941
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761